MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN

As Amended and Restated on February 16, 2011

MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
As Amended and Restated on February 16, 2011

TABLE OF CONTENTS

Page

     
APPENDIX A —
PLAN
  RULES AFFECTING MONEYGRAM INTERNATIONAL, INC. PARTICIPANTS IN
VIAD CORP DEFERRED COMPENSATION
A-1

MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN
As Amended and Restated on February 16, 2011

SECTION 1

INTRODUCTION AND DEFINITIONS

1.1. Statement of Plan.

1.1.1. History. This Plan is a nonqualified, unfunded deferred compensation plan
known as the “MONEYGRAM INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN.” The
Plan was originally named the “MONEYGRAM INTERNATIONAL, INC. SUPPLEMENTAL 401(k)
PLAN” and was first established January 1, 2006 by MONEYGRAM INTERNATIONAL, INC.
(hereinafter sometimes referred to as “MGI”) and certain affiliated corporations
(together with MGI hereinafter sometimes collectively referred to as the
“Employers” and separately as the “Employer”) to permit eligible employees to
defer Compensation and receive matching credits with respect to such deferrals.
At the time this Plan was established, another nonqualified, unfunded deferred
compensation plan known as the “MONEYGRAM INTERNATIONAL, INC. SUPPLEMENTAL
PROFIT SHARING PLAN,” which provided eligible employees with supplemental profit
sharing credits, was merged with and continues to be operated under the terms of
this Plan. Effective February 16, 2006, MGI amended and restated the Plan to
permit eligible employees to elect to defer certain Incentive Pay and receive
matching credits with respect to such deferrals, and the Plan was renamed as the
“MONEYGRAM INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN.” Effective
November 16, 2006, the Plan was amended and restated to permit each Participant
to make separate elections as to the form of payment upon Termination of
Employment with respect to such Participant’s Compensation Deferral Account,
Incentive Pay Deferral Account and Profit Sharing Account. Effective as of
May 9, 2007, the Plan was amended and restated by the addition of Appendix A
attached hereto to apply exclusively to the deferred compensation obligations
under the Viad Corp Deferred Compensation Plan assumed in connection with the
spin off of MGI by Viad Corp. Such obligations are now a part of, and governed
under the terms of, the Plan and Appendix A. Effective August 16, 2007, the Plan
was amended and restated to make modifications required by Section 409A of the
Code (as defined below). Effective April 1, 2010, the Plan was amended and
restated (1) to prevent further Participants from entering the Plan; (2) to
prohibit the Employer from accepting elections to defer Compensation or
Incentive Pay under the Plan; (3) to prohibit the Employer from making matching
credits or supplemental profit sharing credits under the Plan; and (4) to
convert to cash value the Viad Accounts described in Appendix A and credit such
Viad Accounts with gains or losses based on one or more investment options in
which such accounts are deemed invested in accordance with Section 4.3 of the
Plan.

Effective February 16, 2011 (the “Termination Date”), the Plan is hereby amended
and restated as follows:



  (a)   Effective as of the Termination Date, the component plan of this Plan
that permits for the deferral of Compensation and Incentive Pay (together with
the Viad Account Plan, the “Elective Account Balance Component Plan”) is
terminated, and the portion of each Participant’s Compensation Deferral Account
and Incentive Pay Deferral Account that represents such Participant’s interest
in the Elective Account Balance Component Plan shall be distributed in
accordance with 1.409A-3(j)(4)(ix)(C) of the Treasury Regulations and
Section 7.1 of this Plan.



  (b)   Effective as of the Termination Date, the component plan of this Plan
that governs Participants’ amounts in Viad Accounts (the Viad Account Plan), as
set forth in Appendix A of this Plan, is terminated and each Participant’s Viad
Account shall be distributed in accordance with 1.409A-3(j)(4)(ix)(C) of the
Treasury Regulations and Section 1.4(b)(iii) of Appendix A to this Plan.



  (c)   The Employer has determined that the component plan of this Plan that
permits deferrals of supplemental profit sharing credits and provides for
matching credits on deferrals of Compensation and Incentive Pay (the “Employer
Credit Account Balance Component Plan”) is not aggregated under 1.409A-1(c)(2)
of the Treasury Regulations with the Elective Account Balance Component Plan.
Consequently, the Employer Credit Account Balance Component Plan need not and
will not be terminated.



  (d)   Effective as of the Termination Date, Section 7 of this Plan is amended
by the addition of new Section 7.8, which details the circumstances under which
the Employer may liquidate small account balances in accordance with
1.409A-3(j)(4)(v) of the Treasury Regulations (the “Small Amount Cashout
Provision”).



  (e)   Within ninety (90) days of the Termination Date, the Employer shall
distribute the entirety of each Participant’s interest under the Employer Credit
Account Balance Component Plan, namely, each Participant’s Profit Sharing
Account and the portion of each Participant’s Compensation Deferral Account and
Incentive Pay Deferral Account attributable to matching amounts on deferrals of
Compensation and Incentive Pay, then eligible to be distributed under the Small
Account Cashout Provision. If, as of the Termination Date, a Participant’s
interest under the Employer Credit Account Balance Component Plan is not
eligible to be distributed under the Small Account Cashout Provision, the
Employer shall continue to make payments in accordance with the terms of
Section 7.3 and such Participant’s deferral election until such time as such
Participant’s interest under the Employer Credit Account Balance Component Plan
becomes eligible to be distributed under the Small Account Cashout Provision;
the Employer shall distribute such Participant’s interest within ninety
(90) days of such Participant’s interest becoming eligible for distribution
under the Small Account Cashout Provision.

1.1.2. Purpose. MGI established this nonqualified, unfunded, deferred
compensation plan which contains three components:



  (a)   the first component allowed a select group of management and highly
compensated employees whose elective Pre-Tax Deferrals for a Plan Year under the
MoneyGram International, Inc. 401(k) Plan are expected to be limited under
section 402(g) of the Code to defer the receipt of Compensation which would
otherwise be paid to those employees, and to receive matching credits with
respect to such deferrals;



  (b)   the second component allowed a select group of management and highly
compensated employees whose Profit Sharing Contribution for a Plan Year under
the MoneyGram International, Inc. 401(k) Plan was reduced by sections 401(a)(17)
and 415 of the Code or any other legal limitations to receive a supplemental
profit sharing credit under this Plan; and



  (c)   the third component allowed a select group of management and highly
compensated employees to defer receipt of Incentive Pay which would otherwise be
paid to those employees, and receive matching credits with respect to such
deferrals.

1.2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.2.1. Account — the separate bookkeeping account representing the separate
unfunded and unsecured general obligation of the Employers established with
respect to each person who is a Participant in this Plan in accordance with
Section 2 and to which is credited the amounts specified in Section 3 and
Section 4, which will vest in accordance with Section 5 and from which are
subtracted payments made pursuant to Section 6 and Section 7. Each separate
bookkeeping account shall be comprised of the following sub-accounts:



  (a)   Compensation Deferral Account — the bookkeeping account representing the
Participant’s Compensation deferred, if any, along with any matching credits
made thereon, as adjusted for earnings, gains or losses.



  (b)   Incentive Pay Deferral Account — the bookkeeping account representing
the Participant’s Incentive Pay deferred, if any, along with any matching
credits made thereon, as adjusted for earnings, gains or losses.



  (c)   Profit Sharing Account — the bookkeeping account representing the
Participant’s Profit Sharing credits, if any, as adjusted for earnings, gains or
losses.

1.2.2. Affiliate — a business entity which is affiliated in ownership with MGI
that is recognized as an Affiliate by MGI for the purposes of this Plan.

1.2.3. Annual Deferral Amount — an entry on the records of the Employers equal
to the following amounts deferred in any one Plan Year equal to:



  (a)   with respect to a Participant in the Compensation deferral component of
the Plan, that portion of a Participant’s Compensation that a Participant elects
to defer for the Plan Year, along with any matching credits made thereon; and



  (b)   with respect to a Participant in the Incentive Pay deferral component of
the Plan, that portion of a Participant’s Incentive Pay that a Participant
elects to defer for a performance period and which is credited to the Plan
during a Plan Year, along with any matching credits made thereon.

The Annual Deferral Amount shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
credited to a Participant’s Account.

1.2.4. Beneficiary — a person designated in accordance with Section 7.4 to
receive all or a part of the Participant’s Account in the event of the
Participant’s death prior to full distribution thereof. A person so designated
shall not be considered a Beneficiary until the death of the Participant.

1.2.5. Chief Executive Officer — the chief executive officer of MGI.

1.2.6. Code — the Internal Revenue Code of 1986, as amended (including, when the
context requires, all regulations, interpretations and rulings issued
thereunder).

1.2.7. Common Stock — common stock of MGI.

1.2.8. Compensation — Compensation as defined under the MoneyGram International,
Inc. 401(k) Plan; provided, however, that Compensation for purposes of this Plan
shall be determined without regard to limitations imposed under
section 401(a)(17) of the Code. Performance-based pay (as that term is defined
under section 409A of the Code and regulations thereunder) shall be excluded
from Compensation.

1.2.9. Disability — a medically determinable physical or mental impairment
which: (i) renders the individual incapable of performing any substantial
gainful employment, (ii) can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, and
(iii) is evidenced by a certification to this effect by a doctor of medicine
approved by MGI. In lieu of such a certification, a Participant shall be
considered disabled if the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Participant’s Employer.

1.2.10. Effective Date — the date this restated Plan document is adopted by the
Board of Directors of MGI.

1.2.11. Employers — MGI and each business entity affiliated with MGI that
employs persons who are designated for participation in this Plan (collectively
the “Employers” and separately the “Employer”).

1.2.12. ERISA — the Employee Retirement Income Security Act of 1974, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).

1.2.13. Event of Maturity — any of the occurrences described in Section 6 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from this Plan.

1.2.14. HRN Committee — the Human Resources and Nominating Committee of the
Board of Directors of MGI (or any successor committee).

1.2.15. Incentive Pay — any performance-based cash compensation, other than
Compensation, earned by a Participant under any Employer’s annual or long-term
incentive plans for services rendered during a performance period of at least
12 months, as specified and approved by the HRN Committee in its sole discretion
(in accordance with Section 409A of the Code and related guidance).

1.2.16. MGI — MoneyGram International, Inc. and any successor thereto.

1.2.17. Participant — an employee of an Employer who is designated as eligible
to participate in this Plan and becomes a Participant in this Plan in accordance
with the provisions of Section 2. An employee who has become a Participant shall
be considered to continue as a Participant in this Plan until the date of the
Participant’s death or, if earlier, the date when the Participant is no longer
employed by an Employer or an Affiliate and upon which the Participant no longer
has any Account under this Plan (that is, the Participant has received a
distribution of all of the Participant’s Account).

1.2.18. Plan — the nonqualified, income deferral program maintained by MGI
established for the benefit of Participants eligible to participate therein, as
set forth in the Plan Statement. (As used herein, “Plan” does not refer to the
documents pursuant to which this Plan is maintained. That document is referred
to herein as the “Plan Statement”). The Plan shall consist of three parts:
(i) the “Compensation deferral” component consisting of elective deferrals of
Compensation and matching credits with respect to such deferrals, if applicable;
(ii) the “supplemental profit sharing” component consisting of supplemental
profit sharing credits made with respect to one or more Participants; and
(iii) the “Incentive Pay deferral” component consisting of deferrals of
Incentive Pay and matching credits with respect to such deferrals, if
applicable. All parts together constitute the Plan and shall be referred to as
the “MONEYGRAM INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN.”

1.2.19. Plan Statement — this document entitled “MONEYGRAM INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN” as adopted by the Board of Directors of MGI (based
upon recommendation by the HRN Committee), as the same may be amended from time
to time thereafter.

1.2.20. Plan Year — the twelve (12) consecutive month period ending on any
December 31.

1.2.21. Scheduled Distribution — the scheduled, in-service distribution set
forth in Section 7.1.

1.2.22. Termination of Employment — a complete severance of an employee’s
employment relationship with the Employers and all Affiliates, if any, for any
reason. A transfer from employment with an Employer to employment with an
Affiliate of an Employer shall not constitute a Termination of Employment. A
transfer from full-time employment to employment on a part-time basis shall not
constitute a Termination of Employment. If an Employer who is an Affiliate
ceases to be an Affiliate because of a sale of substantially all the stock or
assets of that Employer, then Participants who are employed by that Employer
shall be deemed to have thereby had a Termination of Employment for the purpose
of commencing distributions from this Plan. Notwithstanding the foregoing, a
Termination of Employment shall not occur unless such termination also qualifies
as a “separation from service”, as defined under section 409A of the Code and
related guidance thereunder.

1.2.23. Unforeseeable Emergency — a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

1.2.24. Valuation Date — the last day of each calendar quarter of the Plan Year.

SECTION 2

1

PARTICIPATION

2.1. Eligibility to Participate. In all cases, an employee selected for
participation under this Section 2 shall be a member of a select group of
management or highly compensated employees (as that expression is used in
ERISA). Such employee shall as a condition of participation in this Plan
complete such forms as MGI may require for the effective administration of this
Plan. Effective April 1, 2010, no further Participants shall be admitted to this
Plan.

2.2. Enrollment for Elective Deferrals.

2.2.1. Compensation Deferrals. Effective April 1, 2010, the Employer shall no
longer accept elections to defer Compensation.

2.2.2. Incentive Pay Deferrals. Effective April 1, 2010, the Employer shall no
longer accept elections to defer Incentive Pay.

2.2.3. Election As to Time and Form of Payment. In connection with the
Participant’s initial enrollment in any one of the three components of the Plan,
the Participant was required to elect the form in which his or her Compensation
Account, Incentive Pay Account or Profit Sharing Account (as the case may be)
shall be paid upon such Participant’s Termination of Employment (to the extent
not previously distributed as a Scheduled Distribution). The Participant was
permitted to elect to receive such Account at Termination of Employment in the
form of a lump sum or pursuant to an annual installment method of up to five
(5) years (in accordance with Section 7). In addition, in connection with each
election to defer an Annual Deferral Amount, the Participant was permitted to
elect whether to receive all or a portion of his or her Annual Deferral Amount
as a Scheduled Distribution. An election as to the time and form of payment,
once accepted by the Employer and made effective, may not be changed.
Notwithstanding the foregoing, in the case of each individual who is a
Participant in a component of the Plan as of the date of adoption of this
restatement and who previously made an election under this Section 2.2.3, such
Participant was permitted to modify his or her prior payment election if such
modification was made on or before December 31, 2006 and complies in all
respects with the election timing requirements of Section 409A of the Code (and
regulations and other guidance issued thereunder).

SECTION 3

2

CREDITS TO ACCOUNTS

3.1. Elective Deferral Credits. Effective April 1, 2010, the Employer shall no
longer accept elections to defer Compensation or Incentive Pay under this Plan.

3.2. Matching Credits. Effective April 1, 2010, the Employer shall no longer
make matching credits under this Plan.

3.3. Supplemental Profit Sharing Credits. Effective April 1, 2010, the Employer
shall no longer make supplemental profit sharing credits under this Plan.

SECTION 4

3

ADJUSTMENT OF ACCOUNTS

4.1. Establishment of Accounts. There shall be established for each Participant
unfunded, bookkeeping Accounts which shall be adjusted each Valuation Date.

4.2. Adjustments of Accounts. From time to time but not less frequently than
each Valuation Date, MGI shall cause the value of each Account or portion of an
Account to be increased (or decreased) from time to time for distributions,
credits (including any earnings, gains or losses thereon) and expenses, if any,
charged to the Account.

4.3. Investment Adjustments. The HRN Committee may designate from time to time
one or more investment options in which Accounts may be deemed invested. Such
deemed investment options may include any investment which the HRN Committee
deems appropriate, including, but not limited to, fixed interest credits,
notional mutual fund(s), an investment index, or no investment adjustment at
all. The HRN Committee shall have the sole discretion to determine the number of
deemed investment options to be designated hereunder and the nature of the
options and may change or eliminate the investment options from time to time.
The HRN Committee shall adopt rules specifying the deemed investment options,
the circumstances under which a particular option may be elected (or shall be
automatically utilized), the minimum or maximum percentages which may be
allocated to the investment option, the procedures (if any) for Participants
making or changing elections, the extent (if any) to which beneficiaries of
deceased Participants may make investment elections and the effect of a
Participant’s or beneficiary’s failure to make an effective investment election
with respect to all or any portion of an Account.

SECTION 5

4

VESTING OF ACCOUNTS

The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times. Notwithstanding the foregoing, if MGI determines in its discretion
that a Participant has improperly received a credit under this Plan for any
reason (including, but not limited to, an erroneous calculation or other mistake
of fact, or on account of a restatement of earnings), the Account shall be
reduced by the amount of the improper credit.

SECTION 6

5

MATURITY

The vested portion of a Participant’s Account shall mature and shall become
distributable in accordance with Section 7 upon the earliest occurrence of any
of the following events:



  (a)   the Participant incurs a Termination of Employment;



  (b)   the Participant dies; and



  (c)   the Participant incurs a Disability.

SECTION 7

6

DISTRIBUTIONS

7.1. Scheduled Distributions.

7.1.1. Scheduled Distributions of Compensation Deferrals and Matching Credits.



  (a)   In connection with each election to defer Compensation, a Participant
may irrevocably elect to receive a Scheduled Distribution. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount (i.e., the Compensation deferral plus any
matching credits thereon for such Plan Year, if any) the Participant elected to
have distributed as a Scheduled Distribution, plus amounts credited or debited
in the manner provided in Section 4 on that amount, calculated as of the
Valuation Date immediately preceding the date on which the Scheduled
Distribution becomes payable. Subject to the other terms and conditions of this
Plan, each Scheduled Distribution elected shall be paid out during a sixty
(60)-day period commencing immediately after the first day of any Plan Year
designated by the Participant. The Plan Year designated by the Participant must
be at least three (3) Plan Years after the end of the Plan Year to which the
Participant’s deferral election relates. By way of example, if a Scheduled
Distribution is elected for Compensation deferred for the Plan Year commencing
January 1, 2006, the earliest Scheduled Distribution could become payable during
a sixty (60)-day period commencing January 1, 2010.



  (b)   Notwithstanding anything in this Plan to the contrary, the Employer
shall, in accordance with 1.409A-3(j)(4)(ix)(C) of the Treasury Regulations,



  (i)   make no distributions of the portion of each Participant’s Compensation
Deferral Account attributable to such Participant’s elective deferrals of
Compensation prior to the date that marks the one year anniversary of the
Termination Date, other than distributions that would be payable under the terms
of the Plan if no action to terminate the Plan had occurred, and



  (ii)   distribute the portion of each Participant’s Compensation Deferral
Account attributable to such Participant’s elective deferrals of Compensation in
2012, but in no event, earlier than the date that marks the one year anniversary
of the Termination Date.

7.1.2. Scheduled Distributions of Incentive Pay Deferrals and Matching Credits.



  (a)   In connection with each election to defer Incentive Pay, a Participant
may irrevocably elect to receive a Scheduled Distribution. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount (i.e., the Incentive Pay deferral credited
during a Plan Year, plus any matching credits thereon, if any) the Participant
elected to have distributed as a Scheduled Distribution, plus amounts credited
or debited in the manner provided in Section 4 on that amount, calculated as of
the Valuation Date immediately preceding the date on which the Scheduled
Distribution becomes payable. Subject to the other terms and conditions of this
Plan, each Scheduled Distribution elected shall be paid out during a sixty
(60)-day period commencing immediately after the first day of any Plan Year
designated by the Participant. The Plan Year designated by the Participant must
be at least three (3) Plan Years after the end of the Plan Year during which the
Incentive Pay deferral is actually credited to the Plan. By way of example, if a
Scheduled Distribution is elected for Incentive Pay deferrals that are credited
in the Plan Year commencing January 1, 2006, the earliest Scheduled Distribution
could become payable during a sixty (60)-day period commencing January 1, 2010.



  (b)   Notwithstanding anything in this Plan to the contrary, the Employer
shall, in accordance with 1.409A-3(j)(4)(ix)(C) of the Treasury Regulations,



  (i)   make no distributions of the portion of each Participant’s Incentive Pay
Deferral Account attributable to such Participant’s elective deferrals of
Incentive Pay prior to the date that marks the one year anniversary of the
Termination Date, other than distributions that would be payable under the terms
of the Plan if no action to terminate the Plan had occurred, and



  (ii)   distribute the portion of each Participant’s Incentive Pay Deferral
Account attributable to such Participant’s elective deferrals of Incentive Pay
in 2012, but in no event, earlier than the date that marks the one year
anniversary of the Termination Date.

7.1.3. Event of Maturity Takes Precedence Over Scheduled Distributions. If an
Event of Maturity occurs that triggers payment under Section 7.3, any Scheduled
Distribution elections outstanding but unpaid shall not be paid in accordance
with this Section 7.1, but shall be paid in accordance with Section 7.3.
Notwithstanding the foregoing, the HRN Committee shall interpret this
Section 7.1.3 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

7.2. Hardship Withdrawals. A Participant who has not incurred an Event of
Maturity but who has incurred an Unforeseeable Emergency may request a
withdrawal from such Participant’s Account. In the event that MGI, upon written
petition of the Participant, determines in his or her sole discretion that the
Participant has suffered an Unforeseeable Emergency, the Employer shall
distribute to the Participant as soon as reasonably practicable following such
determination, an amount, not in excess of the value (based on the immediately
preceding Valuation Date) of the Participant’s Account, necessary to satisfy the
emergency. Immediately upon the distribution, such Participant’s deferral
agreement shall be cancelled in accordance with Section 2.2.

7.3. Payment Upon Event of Maturity.

7.3.1. Time of Payment. Upon the occurrence of an Event of Maturity effective as
to a Participant, payment of such Participant’s entire Account balance (reduced
by the amount of any applicable payroll, withholding and other taxes) shall
commence in the form designated under Section 7.3.2 below. Distribution shall
not be made to any Beneficiary until MGI has determined that the Beneficiary is
entitled to payment. Notwithstanding the foregoing, where payment under this
Section 7 is made to any “Specified Employee” (as defined in MGI’s Policy
Defining Specified Employees) on account of Termination of Employment, such
payment shall commence no earlier than six (6) months following a Termination of
Employment (or upon the death of the Specified Employee, if earlier) if required
to comply with section 409A of the Code.

7.3.2. Form of Payment. If a Participant’s Compensation Account, Incentive Pay
Account or Profit Sharing Account, as applicable, becomes distributable by
reason of one of the Events of Maturity listed in Section 6, distribution of the
Participant’s entire Account balance shall be made in a single lump sum;
provided, however, that if the Event of Maturity is the Participant’s
Termination of Employment, distribution shall be made: (i) in a single lump sum,
or (ii) in annual installments over a period not to exceed five (5) years, in
accordance with such Participant’s initial enrollment election under Section 2.2
(on forms furnished and filed with MGI). In the event no election is made by the
Participant, payment shall be made in a single lump sum. For purposes of this
Section 7.3.2, the following rules shall apply:



  (a)   Lump sum distributions shall be valued and paid within ninety (90) days
following the Valuation Date coincident with or next following the Participant’s
Event of Maturity (or in the case of a Specified Employee whose Event of
Maturity is a Termination of Employment, the date which is six (6) months
following such Event of Maturity).



  (b)   The amount of each annual installment shall be determined as of the
Valuation Date coincident with or next following each December 31, by dividing
the amount of the Account as of such Valuation Date by the number of remaining
installment payments to be made. Such installments shall be paid within ninety
(90) days following such Valuation Date. In the case of a Specified Employee,
installments shall be determined as of the Valuation Date coincident with or
next following the December 31 which is at least six (6) months following such
Participant’s Termination of Employment.



  (c)   If the Participant dies following a Termination of Employment but before
installments are completed, all remaining installments shall be made to the
beneficiary or beneficiaries designated under Section 7.4 in a single lump sum.

7.4. Designation of Beneficiaries. A deceased Participant’s Compensation
Deferral Account, Incentive Pay Deferral Account or Profit Sharing Account, as
applicable, shall be payable to the beneficiary or beneficiaries designated by
the Participant on forms furnished and filed with MGI. In the absence of a
designation or if such designation fails, such benefit shall be payable in
accordance with the rules for automatic beneficiaries under the MoneyGram
International, Inc. 401(k) Plan.

7.5. No Spousal Rights. No spouse or surviving spouse of a Participant and no
person designated to be a Beneficiary shall have any rights or interest in the
benefits credited under this Plan including, but not limited to, the right to be
the sole Beneficiary or to consent to the designation of Beneficiaries (or the
changing of designated Beneficiaries) by the Participant.

7.6. Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Account which is payable to
the Beneficiary (and shall not be paid to the Participant’s estate).

7.7. Distributions in Cash. Distributions from this Plan shall be made in cash.

7.8. Distributions of Small Account Balances. Notwithstanding anything in this
Section 7 to the contrary, if, on the Termination Date, a Participant’s interest
under the Employer Credit Account Balance Component Plan is not greater than the
applicable dollar amount under Section 402(g)(1)(B) of the Code ($16,500 for
2011, adjusted annually), the Employer shall distribute such Participant’s
entire interest under the Employer Credit Account Balance Component Plan in a
single lump sum payment within ninety (90) days of the Termination Date,
provided that the distribution of the Participant’s interest represents a
complete termination and liquidation of the entirety of such Participant’s
interest under the Employer Credit Account Balance Component Plan and any other
arrangements for the deferral of compensation which would be aggregated as a
single nonqualified deferred compensation plan under 1.409A-1(c)(2) of the
Treasury Regulations. If, on the Termination Date, a Participant’s interest
under the Employer Credit Account Balance Component Plan is greater than the
applicable dollar amount under Section 402(g)(1)(B) of the Code, the Employer
shall continue to make payments in accordance with the terms of Section 7.3 and
such Participant’s deferral election until such time as such Participant’s
interest under the Employer Credit Account Balance Component Plan becomes
eligible to be distributed; the Employer shall distribute such Participant’s
interest within ninety (90) days of such Participant’s interest becoming
eligible for distribution under this Section 7.8.

SECTION 8

7

FUNDING OF PLAN

8.1. Unfunded Obligation. The obligation of the Employers to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Employers to make such payments. No Participant shall have any lien, prior
claim or other security interest in any property of the Employers. The Employers
shall have no obligation to establish or maintain any fund, trust or account
(other than a bookkeeping account or reserve) for the purpose of funding or
paying the benefits promised under this Plan. If such a fund, trust or account
is established, the property therein shall remain the sole and exclusive
property of the Employer that established it. The Employers shall be obligated
to pay the benefits of this Plan out of their general assets.

8.2. Corporate Obligation. Neither MGI, the Board of Directors of MGI, the Chief
Executive Officer, the HRN Committee, the Employers nor any of their directors,
officers, agents or employees in any way secure or guarantee the payment of any
benefit or amount which may become due and payable hereunder to or with respect
to any Participant. Each person entitled or claiming to be entitled at any time
to any benefit hereunder shall look solely to the assets of the Employers for
such payments as unsecured general creditors. If, or to the extent that,
Accounts have been paid to or with respect to a present or former Participant
and that payment purports to be the payment of a benefit hereunder, such former
Participant or other person or persons, as the case may be, shall have no
further right or interest in the other assets of the Employers in connection
with this Plan. No person shall be under any liability or responsibility for
failure to effect any of the objectives or purposes of this Plan by reason of
the insolvency of the Employers.

SECTION 9

8

AMENDMENT AND TERMINATION

9.1. Amendment and Termination. The Board of Directors of MGI (based upon
recommendation by the HRN Committee) may unilaterally amend the Plan Statement
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and may
likewise terminate this Plan both with regard to persons expecting to receive
benefits in the future; provided, however, that the Participant’s vested accrued
benefit as of the date of such amendment or termination, if any, shall not be,
without the written consent of the Participant, diminished or delayed by such
amendment or termination. If there is a termination of the Plan with respect to
all Participants, MGI shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to amend the Plan to
immediately pay all benefits in a lump sum following such Plan termination, to
the extent permissible under Section 409A of the Code and related Treasury
regulations and guidance.

9.2. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is in writing and approved
by the Board of Directors of MGI by a person authorized to execute such writing.
No oral representation concerning the interpretation or effect of the Plan
Statement shall be effective to amend the Plan Statement.

9.3. Plan Binding on Successors. MGI will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of MGI), by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that MGI would be required to perform it if no such succession had
taken place.

SECTION 10

9

DETERMINATIONS — RULES AND REGULATIONS

10.1. Determinations. MGI shall make such determinations as may be required from
time to time in the administration of this Plan. MGI shall have the
discretionary authority and responsibility to interpret and construe the Plan
Statement and to determine all factual and legal questions under this Plan,
including but not limited to the entitlement of Participants and Beneficiaries,
and the amounts of their respective interests. Each interested party may act and
rely upon all information reported to them hereunder and need not inquire into
the accuracy thereof, nor be charged with any notice to the contrary.

10.2. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by MGI or any other person pursuant
to any provision of the Plan Statement may be signed in the name of MGI by any
officer or other person who has been authorized to make such certification or to
give such notices or consents.

10.3. Claims Procedure. The claim and review procedures set forth in this
Section shall be the mandatory claim and review procedures for the resolution of
disputes and disposition of claims filed under the Plan. An application for a
distribution shall be considered as a claim for the purposes of this Section.

10.3.1. Initial Claim. An individual may, subject to any applicable deadline,
file with MGI a written claim for benefits under the Plan in a form and manner
prescribed by MGI.



  (a)   If the claim is denied in whole or in part, MGI shall notify the
claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.



  (b)   The ninety (90) day period for making the claim determination may be
extended for ninety (90) days if MGI determines that special circumstances
require an extension of time for determination of the claim, provided that MGI
notifies the claimant, prior to the expiration of the initial ninety (90) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

10.3.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:



  (a)   the specific reasons for the adverse determination;



  (b)   references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;



  (c)   a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and



  (d)   a description of the claim and review procedures, including the time
limits applicable to such procedure, and a statement of the claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

10.3.3. Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with MGI a written
request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits. Any request for review of the initial adverse
determination not filed within sixty (60) days after receipt of the initial
adverse determination notice shall be untimely.

10.3.4. Claim on Review. If the claim, upon review, is denied in whole or in
part, MGI shall notify the claimant of the adverse benefit determination within
sixty (60) days after receipt of such a request for review.



  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if MGI determines that special circumstances
require an extension of time for determination of the claim, provided that MGI
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.



  (b)   In the event that the time period is extended due to a claimant’s
failure to submit information necessary to decide a claim on review, the
claimant shall have sixty (60) days within which to provide the necessary
information and the period for making the claim determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information or, if earlier, the expiration of sixty (60) days.



  (c)   MGI’s review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

10.3.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:



  (a)   the specific reasons for the denial;



  (b)   references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;



  (c)   a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;



  (d)   a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain information about such procedures; and



  (e)   a statement of the claimant’s right to bring an action under ERISA
section 502(a).

10.4. Rules and Regulations.

10.4.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by MGI.

10.4.2. Specific Rules.



  (a)   Any decision or determination to be made by MGI shall be made by the
Chief Executive Officer unless delegated as provided for in the Plan, in which
case references in this Section 10 to the Chief Executive Officer shall be
treated as references to the Chief Executive Officer’s delegate. No inquiry or
question shall be deemed to be a claim or a request for a review of a denied
claim unless made in accordance with the established claim procedures. MGI may
require that any claim for benefits and any request for a review of a denied
claim be filed on forms to be furnished by MGI upon request.



  (b)   All decisions on claims and on requests for a review of denied claims
shall be made by MGI.



  (c)   Claimants may be represented by a lawyer or other representative at
their own expense, but MGI reserves the right to require the claimant to furnish
written authorization and establish reasonable procedures for determining
whether an individual has been authorized to act on behalf of a claimant. A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.



  (d)   The decision on a claim and on a request for a review of a denied claim
may be provided to the claimant in electronic form instead of in writing at the
discretion of MGI.



  (e)   In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.



  (f)   The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.



  (g)   The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.



  (h)   For the purpose of this Section, a document, record, or other
information shall be considered “relevant” if such document, record, or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination;
(iii) demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants; and
(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.



  (i)   MGI may, in its discretion, rely on any applicable statute of limitation
or deadline as a basis for denial of any claim.

10.4.3. Limitations and Exhaustion.



  (a)   No claim shall be considered under these administrative procedures
unless it is filed with MGI within two (2) years after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the claim. Every untimely claim shall be denied by MGI without regard to the
merits of the claim. No suit may be brought by or on behalf of any Participant
or Beneficiary on any matter pertaining to this Plan unless the action is
commenced in the proper forum before the earlier of:



  (i)   three (3) years after the Participant knew (or reasonably should have
known) of the general nature of the dispute giving rise to the action, or



  (ii)   sixty (60) days after the Participant has exhausted these
administrative procedures.



  (b)   These administrative procedures are the exclusive means for resolving
any dispute arising under this Plan:



  (i)   no Participant or Beneficiary shall be permitted to litigate any such
matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted; and



  (ii)   determinations under these administrative procedures (including
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.



  (c)   For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

SECTION 11

10

PLAN ADMINISTRATION

11.1. Authority.

11.1.1. MGI. Functions generally assigned to MGI shall be discharged by its
Chief Executive Officer, except where delegated and allocated as provided
herein.

11.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of MGI may delegate or redelegate and allocate and reallocate
to one or more persons or to a committee of persons jointly or severally, and
whether or not such persons are directors, officers or employees, such functions
assigned to the Chief Executive Officer or to MGI generally hereunder, as the
Chief Executive Officer may from time to time deem advisable.

11.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors of MGI shall have the exclusive authority (which may not be delegated
except to a committee of the Board) to amend the Plan Statement and to terminate
this Plan, based upon recommendation by the HRN Committee. In addition, where
necessary to comply with applicable corporate or securities law, or applicable
rules of the New York Stock Exchange, the HRN Committee shall have the exclusive
authority to make determinations with respect to benefits under this Plan (e.g.,
with respect to executive officers).

11.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

11.3. Service of Process. In the absence of any designation to the contrary by
the Chief Executive Officer, the Secretary of MGI is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to this Plan in any legal proceeding, including arbitration, involving this
Plan.

SECTION 12

11

CONSTRUCTION

12.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.

12.2. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan.

12.3. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan. It is specifically contemplated that this
Plan will, from time to time, be amended and possibly terminated.

12.4. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before such Participant. A final judgment of conviction of felonious
and intentional killing is conclusive for this purpose. In the absence of a
conviction of felonious and intentional killing, MGI shall determine whether the
killing was felonious and intentional for this purpose.

12.5. Rules of Document Construction.



  (a)   An individual shall be considered to have attained a given age on such
individual’s birthday for that age (and not on the day before). Individuals born
on February 29 in a leap year shall be considered to have their birthdays on
February 28 in each year that is not a leap year.



  (b)   Whenever appropriate, words used herein in the singular may be read in
the plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.



  (c)   The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the purpose, meaning
or intent of any provision hereof.



  (d)   Notwithstanding any thing apparently to the contrary contained in the
Plan Statement, the Plan Statement shall be construed and administered to
prevent the duplication of benefits provided under this Plan and any other
qualified or nonqualified plan maintained in whole or in part by the Employers.

12.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.

12.7. Choice of Law. Except to the extent that federal law is controlling, this
Plan Statement be construed and enforced in accordance with the laws of the
State of Minnesota.

12.8. ERISA Administrator. MGI shall be the plan administrator of this Plan.

12.9. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement.

12.10. Not an Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between any Employer and any employee or
other person, nor shall anything herein contained be deemed to give any employee
or other person any right to be retained in any Employer’s employ or in any way
limit or restrict any Employer’s right or power to discharge any employee or
other person at any time and to treat him without regard to the effect which
such treatment might have upon him as a Participant in this Plan. Neither the
terms of the Plan Statement nor the benefits under this Plan nor the continuance
thereof shall be a term of the employment of any employee. The Employers shall
not be obliged to continue this Plan.

12.11. Tax Withholding. The Employers (or any other person legally obligated to
do so) shall withhold the amount of any federal, state or local income tax,
payroll tax or other tax required to be withheld under applicable law with
respect to any amount payable under this Plan. All benefits otherwise due
hereunder shall be reduced by the amount to be withheld.

12.12. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Employers.

12.13. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Employers. MGI shall
not recognize any such effort to convey any interest under this Plan. No benefit
payable under this Plan shall be subject to attachment, garnishment, execution
following judgment or other legal process before actual payment to such person.

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employers.

This section shall not prevent MGI from exercising, in its discretion, any of
the applicable powers and options granted to it upon the occurrence of an Event
of Maturity, as such powers may be conferred upon it by any applicable provision
hereof.

APPENDIX A

RULES AFFECTING MONEYGRAM INTERNATIONAL, INC. PARTICIPANTS IN VIAD CORP DEFERRED
COMPENSATION PLAN

1.1. Scope of Rules Established in Appendix A. Notwithstanding the other
provisions of the Plan document, the rules established in this Appendix A shall
apply to Participants as defined in Section 1.2 of this Appendix A. Any
provisions of the Plan document which are not superseded by the rules in this
Appendix A shall apply as described in the Plan document. Capitalized terms used
in this Appendix A shall have the same meaning as under the Plan document except
to the extent that such terms are expressly defined in this Appendix A.

1.2. History. In connection with the spin off of MoneyGram International, Inc.
(“MGI”) by Viad Corp (the “Spin Off”), MGI assumed Viad Corp’s obligations with
respect to deferred compensation accrued under the Viad Corp Deferred
Compensation Plan (the “Viad Plan”) for a specified group of MGI participants.
The Viad Plan was an unfunded voluntary deferral plan that provided a select
group of management and highly compensated employees with an opportunity to
defer receipt of incentive compensation. The rules in this Appendix A apply
exclusively to the deferred compensation obligations under the Viad Plan assumed
in connection with the Spin Off. Such obligations (hereinafter “Viad Accounts”)
are now a part of, and governed under the terms of, the Plan and this Appendix.

1.3. Adjustments of Viad Accounts. From time to time but not less frequently
than each Valuation Date, MGI shall cause the value of each Viad Account or
portion of a Viad Account to be increased (or decreased) from time to time for
distributions, credits (including any earnings, gains or losses thereon) and
expenses, if any, charged to the Viad Account. The HRN Committee shall designate
from time to time one or more investment options in which Viad Accounts may be
deemed invested in accordance with Section 4.3 of the Plan. Viad Accounts that
are, as of April 1, 2010, credited with stock units representing MGI Common
Stock, shall be converted to the cash value of such stock units based on the per
share closing price of the Common Stock on the New York Stock Exchange on
April 1, 2010 as reported in the consolidated transaction reporting system.
Thereafter, such Viad Accounts shall be increased (or decreased) for earnings,
gains or losses based on one or more investment options in which such accounts
are deemed invested in accordance with Section 4.3 of the Plan.

1.4. Distributions.



  (a)   Medium of Distributions. Distributions shall be made in cash (including
the portion of the Viad Account formerly credited with stock units representing
MGI Common Stock).



  (b)   Time and Form of Distribution. Distribution of the Participant’s Viad
Account shall be made to the Participant entitled to receive distribution at the
time and in the manner as specified by the Participant, subject to the
following:



  (i)   Active Participants. In accordance with transitional guidance issued
under Section 409A of the Code, a Participant who was actively employed with MGI
was permitted to modify all or a portion of his or her prior payment election
under the Viad Plan if such modification was made on or before December 31,
2007. The modified time and form of payment elected must apply to his or her
entire Viad Account and must otherwise comply with restrictions for time and
form of payment under Section 7 of the Plan document, with the exception that
the Participant was permitted to: (1) make separate payment elections for his or
her stock unit account and cash account; and (2) elect to receive payments made
on account of Termination of Employment in a single lump sum, or in annual
installments over a period not to exceed ten (10) years.



  (ii)   Inactive Participants. To the extent permitted under transitional
guidance issued under Section 409A of the Code, a Participant who was not
actively employed with MGI and who had not previously elected to commence
payment of his or her Viad Account on or before December 31, 2007 was required
to modify his or her prior payment election on or before December 31, 2007 to
provide that payment of the Viad Account commence no later than 2008 in either
(1) a single lump sum, or (2) annual installments over a period not to exceed
ten (10) years. Inactive Participants who had already commenced payment on or
before December 31, 2007 (if any) shall be paid in accordance with the schedule
elected under the Viad Plan.



  (iii)   Distributions upon Plan Termination. Notwithstanding anything in this
Appendix A to the contrary, the Employer shall, in accordance with
1.409A-3(j)(4)(ix)(C) of the Treasury Regulations, (1) make no distributions of
Viad Accounts prior to the date that is the first anniversary of the Termination
Date, other than distributions that would be payable under the terms of the Plan
if no action to terminate the Plan had occurred, and (2) distribute each
Participant’s entire Viad Account in 2012, but in no event, earlier than the
date that marks the one year anniversary of the Termination Date.

12